
	

113 SRES 422 ATS: To authorize written testimony, document production, and representation in Montana Fish, Wildlife and Parks Foundation, Inc. v. United States.
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 422
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize written testimony, document production, and representation in Montana Fish, Wildlife and Parks Foundation, Inc. v. United States.
	
	
		Whereas, in the case of Montana Fish, Wildlife and Parks Foundation, Inc. v. United States, No. 09–568 C, pending in the United States Court of Federal Claims, the plaintiff has issued a
			 subpoena for testimony and production of documents from Holly Luck, a
			 former employee of Senator Baucus;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2
			 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to
			 represent current and former employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by the judicial or administrative process, be taken from such
			 control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may
			 promote the administration of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
		
	
		That Holly Luck is authorized to provide written testimony and produce documents in the case of Montana Fish, Wildlife and Parks Foundation, Inc. v. United States, except concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to represent Holly Luck in connection with the written
			 testimony and document production authorized by section 1 of this
			 resolution.
		
